Case 2:20-cv-03891-JS-AKT Document 8 Filed 11/19/20 Page 1 of 17 PageID #: 24



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------X
TOREY MOWATT,

                       Plaintiff,
                                               MEMORANDUM & ORDER
           -against-                           20-CV-3889(JS)(AKT)

NASSAU COUNTY CORRECTIONAL CENTER,

                    Defendant.
-----------------------------------X
TOREY MOWATT,

                       Plaintiff,

           -against-                           20-CV-3890(JS)(AKT)

NASSAU COUNTY CORRECTIONAL CENTER,

                    Defendant.
-----------------------------------X
TOREY MOWATT,

                       Plaintiff,

           -against-                           20-CV-3891(JS)(AKT)

NASSAU COUNTY CORRECTIONAL CENTER,

                    Defendant.
-----------------------------------X
APPEARANCES
For Plaintiff:         Torey Mowatt, pro se
                       679138
                       Suffolk County Correctional Facility
                       110 Center Drive
                       Riverhead, New York 119011


1Although Plaintiff filed these Complaints while he was
incarcerated at the Nassau County Correctional Center, he has
since been transferred to the Suffolk County Correctional
Facility. (See Notice of Change of Address filed only in 20-CV-
Case 2:20-cv-03891-JS-AKT Document 8 Filed 11/19/20 Page 2 of 17 PageID #: 25




For Defendant:           No appearances.

SEYBERT, District Judge:

           Pending before the Court are three in forma pauperis

civil rights Complaints filed by incarcerated pro se plaintiff

Torey Mowatt (“Plaintiff”).           Because the Complaints purport to

allege claims of failure-to-protect against the Nassau County

Correctional    Center    (“Defendant”         or     “the   Jail”)   arising   from

alleged    gang    assaults         that       occurred      during    Plaintiff’s

incarceration at that facility, the Complaints are CONSOLIDATED

pursuant Federal Rule of Civil Procedure 42.                     For the reasons

outlined in this Order, Plaintiff’s applications to proceed in

forma pauperis are GRANTED.                However, Plaintiff’s claims are

DISMISSSED   pursuant     to   28    U.S.C.      §§    1915(e)(2)(B),    1915A(b).

Plaintiff is GRANTED LEAVE TO FILE ONE, CONSOLIDATED AMENDED

COMPLAINT.

                                    BACKGROUND

           Plaintiff filed three separate Complaints, all dated

August 7, 2020, arising out of three separate incidents that

allegedly occurred while he was housed at the Jail.                   As described



3890, D.E. 9.) The Clerk of the Court shall update Plaintiff’s
address in each case as a one-time courtesy. Plaintiff is
reminded that, should his address change, he is required to
update his address with the Court.

                                           2
Case 2:20-cv-03891-JS-AKT Document 8 Filed 11/19/20 Page 3 of 17 PageID #: 26



in more detail, below:

     The first incident alleged occurred on May 23, 2020, and

Plaintiff’s Complaint related to that incident was filed with the

Court on August 21, 2020 under Case Number 20-CV-3890; it was the

second   of    the   three    actions   Plaintiff        commenced   (hereafter,

“Mowatt II”);

     The second incident allegedly occurred on May 28, 2020, and

Plaintiff’s Complaint related to that incident was filed with the

Court on August 20, 2020 under Case Number 20-CV-3889; it was the

first case filed with the Court (hereafter, “Mowatt I”); and

     The third incident allegedly occurred on July 2 or 3, 2020,

and Plaintiff’s Complaint related to that incident and which

commenced Plaintiff’s third action was filed with the Court on

August 20, 2020 under Case Number 20-cv-3891 (hereafter, “Mowatt

III”).

I.   Mowatt II

              In Mowatt II, Plaintiff filed an in forma pauperis

Complaint     against   the   Defendant       alleging    a   failure-to-protect

claim arising from an alleged assault by MS-13 gang members on May

23, 2020 at approximately 9:50 a.m. in housing area B-4-A-9. (See

Mowatt II, Compl., D.E., p.1.)            2    According to the Complaint,


2 The Court will use the page numbers assigned by the Court’s
Electronic Case Filing System (“ECF”) when referring to the
                                3
Case 2:20-cv-03891-JS-AKT Document 8 Filed 11/19/20 Page 4 of 17 PageID #: 27



Plaintiff had been living in that housing area since March 2020

without    incident.       (Id.   at    p.7.)      After     “[t]he    corrections

officers had open[ed] everyone’s gate to have rec[reation time]”,

Plaintiff went to the television area and asked the two other

inmates there if he could change the channel.                  (Id.)    According

to the Complaint, these inmates, who were MS-13 members, told him

he could not.     (Id.)     A third MS-13 member joined the group, and

Plaintiff again asked to change the channel.                  (Id.)    After they

denied Plaintiff’s request, Plaintiff alleges that he left the

television    area   but    was   thereafter       confronted    by    four    MS-13

members.    (Id. at pp.7-8.)      Plaintiff alleges that he was punched

in the head from behind and then the gang members punched, kicked,

and stabbed him and there was “no staff around for my saf[e]ty.”

(Id.)      Plaintiff       describes      that     the     assault    lasted    for

approximately four minutes and then staff “saw what was going on”

and ordered the gang members to “lock-in.”                 (Id. at pp.8-9.)

            Plaintiff claims he was “hurt badly” and that his right

bicep, chest, left eye, and left ear were stabbed and bleeding.

(Id. at p.9.)     Plaintiff was taken to the medical unit where he

received nineteen stitches.            (Id.)     Plaintiff seeks to recover a

damages award in the sum of $20 million.                 (Id. at p.5, ¶ III.)



Complaints.

                                         4
Case 2:20-cv-03891-JS-AKT Document 8 Filed 11/19/20 Page 5 of 17 PageID #: 28



II.   Mowatt I

            Plaintiff       filed    another   in   forma    pauperis   Complaint

against the Defendant alleging that he was assaulted by gang

members   on    May   28,    2020.      (See   Mowatt   I,    Compl.,   D.E.   1.)

According      to   the   Complaint,    Plaintiff     was    recovering   from   a

previous assault, i.e., the May 23rd assault, by MS-13 members and

therefore was not “going to attend Rec-yard because [ ] I was

as[s]aulted a week ago and I wanted to heal.”                    (Id. at p.6.)

Plaintiff claims that “the staff wasn’t suppose[d] to open my gate

due to my injuries and I was a lock-in.”              (Id.)    At approximately

8:30 a.m., Plaintiff “went back to sleep” and alleges that he

“suddenly felt punches, feet on top of me” and realized he was

again being assaulted by three MS-13 gang members.                (Id. at p.6.)

According to the Complaint, “maybe three to eight minutes later,

the officer told everyone to lock-in, go to your cells.”                  (Id. at

p.7.)   Plaintiff suffered injuries to his eyes, ribs, head, chest,

and stomach and was taken “to medical to get cleaned up” where he

stayed for four days before being moved into protective custody.

(Id. at pp. 4, 6-7.)         Plaintiff seeks to recover a damages award

in the sum of $30 million.           (Id. at p.5, ¶ III.)




                                         5
Case 2:20-cv-03891-JS-AKT Document 8 Filed 11/19/20 Page 6 of 17 PageID #: 29




III. Mowatt III

             Plaintiff filed a third in forma pauperis Complaint,

which   like   his   other   two   Complaints,    raises   claims   that    the

Defendant failed to protect him from a gang assault.             (See Mowatt

III, Compl., D.E. 1.)        More specifically, Plaintiff alleges that,

on July 2 or 3, 2020 3 at approximately 9:55 a.m. on E-2-A-16, he

returned to his cell and discovered that “all my commissary is

gone, from candy sweet to cosmetic to t-shirt to boxer everything.”

(Id. at p. 6.)       Plaintiff describes that there were “six Crips by

my cell” and that he asked them if they took his belongings.           (Id.)

Plaintiff then said “we have to fight because y’all stole my

things.”     (Id.)   Plaintiff was then jumped by three inmates in his

cell who punched and kicked him after he fell to the floor.                (Id.

at p. 7.)      Plaintiff describes that the assault lasted for about

two minutes and then the inmates were ordered to lock in.              (Id.)

At that time, “staff walk[ed] around” and saw that Plaintiff’s

left eye was injured and brought Plaintiff to the hospital.             (Id.)

Plaintiff stayed at the medical unit until July 8, 2020 at which

time    he   was   transferred     to   the   Suffolk   County   Correctional


3 Plaintiff is inconsistent as to the date of the alleged
assault. He initially alleged that the assault occurred on July
3, 2020 (see Mowatt III, Compl., p.3, ¶ II), but later that it
occurred on July 2, 2020 (compare Mowatt III, Compl., p.6).
                                6
Case 2:20-cv-03891-JS-AKT Document 8 Filed 11/19/20 Page 7 of 17 PageID #: 30



Facility.    (Id.)     Plaintiff claims to have suffered injuries to

both eyes, his back, and describes that his “right lower tooth

crack[ed] in ha[l]f[ ]” for which he seeks to recover a damages

award in the sum of $20 million.            (Id. at pp. 4-5, ¶¶ II.A, III.)

                                  DISCUSSION

I.     In Forma Pauperis Applications

            Upon review of Plaintiff’s declarations in support of

his applications to proceed in forma pauperis, the Court finds

that Plaintiff is qualified to commence these actions without

prepayment of the filing fees.               See 28 U.S.C. § 1915(a)(1).

Therefore, Plaintiff’s requests to proceed in forma pauperis are

GRANTED.

II.    Consolidation

            Under Federal Rule of Civil Procedure 42, “[i]f actions

before the court involve a common question of law or fact, the

court may: (1) join for hearing or trial any or all matters at

issue in the actions; (2) consolidate the actions; or (3) issue

any other orders to avoid unnecessary cost or delay.”               FED. R. CIV.

P. 42(a).       “The trial court has broad discretion to determine

whether consolidation is appropriate.”            Johnson v. Celotex Corp.,

899 F.2d 1281, 1284-85 (2d Cir. 1990).               Consolidation of cases

with   common    questions   of   law   or    fact   is   favored    “to   avoid

unnecessary costs or delay,” Johnson, 899 F.2d at 1284, and to
                                        7
Case 2:20-cv-03891-JS-AKT Document 8 Filed 11/19/20 Page 8 of 17 PageID #: 31



“expedite        trial     and     eliminate          unnecessary            repetition          and

confusion,” Devlin v. Transp. Commc’n Int’l Union, 175 F.3d 121,

130 (2d Cir. 1999) (internal quotation marks and citation omitted).

            “The Second Circuit has long adhered to the first-filed

doctrine    in     deciding       which    case       to    dismiss         where    there       are

competing        litigations.            Where      there       are     several       competing

lawsuits, the first suit should have priority, absent the showing

of balance of convenience or special circumstances giving priority

to the second.”           Kellen Co. v. Calphalon Corp., 54 F. Supp. 2d

218, 221 (S.D.N.Y. 1999) (internal quotation marks, alterations,

and citations omitted); accord Adam v. Jacobs, 950 F.2d 89, 92 (2d

Cir. 1991); First City Nat’l Bank & Trust Co. v. Simmons, 878 F.2d

76, 79 (2d Cir. 1989).              The first-filed rule seeks to conserve

judicial resources and avoid duplicative litigation.                                See Jacobs,

950 F.2d at 92; First City Nat’l Bank & Trust Co., 878 F.2d at 80;

Kellen, 54 F. Supp. 2d at 221.

            Here,        Plaintiff’s       Complaints           are     against       the    same

Defendant, and are largely repetitive, albeit the events are

alleged     to     have     occurred       on       different         dates.        Certainly,

Plaintiff’s       claims        involve    common          issues      of    law     and    fact.

Accordingly,       in     the    sound    exercise         of   its    discretion          and    in

consideration of the chronological order of events underlying the



                                                8
Case 2:20-cv-03891-JS-AKT Document 8 Filed 11/19/20 Page 9 of 17 PageID #: 32



Complaints,     4   the     Court     orders   that        Plaintiff’s    cases    be

CONSOLIDATED pursuant to Federal Rule of Civil Procedure 42 into

the second filed case, Mowatt II, Case Number 20-CV-3890(JS)(AKT).

The Clerk of Court is DIRECTED to: (1) consolidate these actions;

and (2) mark the cases assigned Case Numbers 20-CV-3889, and 20-

CV-3891 CLOSED.           Any future filings are to be docketed in Case

Number 20-CV-3890(JS)(AKT) only.

III. Application of 28 U.S.C. § 1915

              Section 1915 of Title 28 requires a district court to

dismiss an in forma pauperis complaint if the action is frivolous

or malicious, fails to state a claim upon which relief may be

granted, or seeks monetary relief against a defendant who is immune

from   such    relief.        See   28   U.S.C.   §§       1915(e)(2)(B)(i)-(iii),

1915A(b).      The Court is required to dismiss the action as soon as

it makes such a determination.            28 U.S.C. § 1915A.

              Courts are obliged to construe the pleadings of a pro se

plaintiff liberally.          See Sealed Plaintiff v. Sealed Defendant,

537 F.3d 185, 191 (2d Cir. 2008); McEachin v. McGuinnis, 357 F.3d

197,   200    (2d   Cir.     2004).      However,      a    complaint    must   plead




4 The Plaintiff filed his Notice of Change of Address in Mowatt
II only, which the Court construes as indicating Plaintiff’s
belief that this is his lead case. See supra note 1.


                                          9
Case 2:20-cv-03891-JS-AKT Document 8 Filed 11/19/20 Page 10 of 17 PageID #: 33



sufficient facts to “state a claim to relief that is plausible on

its face.”    Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570, 127 S.

Ct. 1955, 1974, 167 L. Ed. 2d 929 (2007).             “A claim has facial

plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.”          Ashcroft v. Iqbal, 556 U.S.

662, 678, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009) (citations

omitted).    The plausibility standard requires “more than a sheer

possibility that a defendant has acted unlawfully.”             Id. at 678;

accord Wilson v. Merrill Lynch & Co., 671 F.3d 120, 128 (2d Cir.

2011).     While “‘detailed factual allegations’” are not required,

“[a] pleading that offers ‘labels and conclusions’ or ‘a formulaic

recitation of the elements of a cause of action will not do.’”

Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555).

      A.    Section 1983 Claims Against the Jail

            As a threshold matter, Plaintiff has named the Jail as

the sole Defendant.      However, Plaintiff’s claims against the Jail

are implausible because it is an administrative arm of Nassau

County and thus lacks the capacity to be sued as a separate entity.

See, e.g., Clements v. Nassau Cty. Corr. Ctr., 10-CV-0422, 2010 WL

1779985, * 3 (E.D.N.Y. Apr. 30, 2010).          Given Plaintiff’s pro se

status and affording his Complaints a liberal construction, the



                                     10
Case 2:20-cv-03891-JS-AKT Document 8 Filed 11/19/20 Page 11 of 17 PageID #: 34



Court has considered whether Plaintiff has alleged a plausible

Section 1983 claim against the municipality, Nassau County, and

finds that he has not for the reasons that follow.

               It    is   well-established        that   a   municipality    such   as

Nassau County cannot be held liable under § 1983 on a respondeat

superior theory.          See Monell v. Dep’t of Soc. Servs. of N.Y. City,

436 U.S. 658, 691, 98 S. Ct. 2018, 2036, 56 L. Ed. 2d 611 (1978);

Roe v. City of Waterbury, 542 F.3d 31, 36 (2d Cir. 2008).                           To

prevail on a Section 1983 claim against a municipality, a plaintiff

must show “that ‘action pursuant to official municipal policy’

caused the alleged constitutional injury.”                   Cash v. Cty. of Erie,

654 F.3d 324, 333 (2d Cir. 2011) (quoting Connick v. Thompson, 563

U.S. 51, 60, 131 S. Ct. 1350, 1359, 179 L. Ed. 2d 417 (2011)); see

also Monell, 436 U.S. at 690-91. “[L]ocal governments . . . may be

sued     for        constitutional     deprivations          visited    pursuant    to

governmental ‘custom’ even though such a custom has not received

formal    approval        through     the    body’s      official      decisionmaking

channels.”            Monell,   436   U.S.       at   690-91    (internal   citation

omitted).

               To establish the existence of a municipal policy or

custom, the plaintiff must allege: (1) the existence of a formal

policy which is officially endorsed by the municipality, see



                                            11
Case 2:20-cv-03891-JS-AKT Document 8 Filed 11/19/20 Page 12 of 17 PageID #: 35



Connick, 563 U.S. at 60-61; (2) actions taken or decisions made by

municipal    policymaking    officials,    i.e.,    officials    with   final

decisionmaking authority, which caused the alleged violation of

the plaintiff’s civil rights, see Amnesty Am. v. Town of W.

Hartford, 361 F.3d 113, 126 (2d Cir. 2004); Jeffes v. Barnes, 208

F.3d 49, 57 (2d Cir. 2000); (3) a practice “so persistent and

widespread as to practically have the force of law,” Connick, 563

U. S. at 61; see also Green v. City of N.Y., 465 F.3d 65, 80 (2d

Cir. 2006), or that “was so manifest as to imply the constructive

acquiescence of senior policy-making officials,” Patterson v. Cty.

of Oneida, N.Y., 375 F.3d 206, 226 (2d Cir. 2004) (internal

quotation marks and citations omitted); or (4) that “a policymaking

official exhibit[ed] deliberate indifference to constitutional

deprivations caused by subordinates.”              Cash, 654 F.3d at 334

(internal quotation marks and citations omitted); see also Okin v.

Vill. of Cornwall-on-Hudson Police Dep’t, 577 F.3d 415, 439 (2d

Cir. 2009) (A municipal custom may be found when “‘faced with a

pattern of misconduct, [the municipality] does nothing, compelling

the conclusion that [it] has acquiesced in or tacitly authorized

its   subordinates’     unlawful    actions.’”)     (quoting    Reynolds   v.

Giuliani, 506 F.3d 183, 192 (2d Cir. 2007) (second alteration in

original)).



                                     12
Case 2:20-cv-03891-JS-AKT Document 8 Filed 11/19/20 Page 13 of 17 PageID #: 36



            Here, even affording the pro se Complaints a liberal

construction, there are no factual allegations from which the Court

could reasonably construe a plausible Section 1983 cause of action

against Nassau County.

IV.   Leave to Amend

            Given   the   Second   Circuit’s        guidance     that    a   pro   se

complaint should not be dismissed without leave to amend unless

amendment would be futile, Cuoco v. Moritsugu, 222 F.3d 99, 112

(2d Cir. 2000), the Court has carefully considered whether leave

to amend is warranted here.          Because the defect in Plaintiff’s

claims against the Jail is substantive and would not be cured if

afforded an opportunity to amend, leave to amend the Complaint

against this Defendant is DENIED.               However, in an abundance of

caution, Plaintiff is GRANTED leave to file a single, consolidated

Amended Complaint in order to allege any valid claims he may have

against   the   County    of   Nassau,        any   individual    Nassau     County

corrections officers, and/or any other proper defendant.                           If

Plaintiff does not know the names of the individuals he seeks to

hold liable, he may name them as “John Doe” or “Jane Doe” in the

Amended   Complaint    and     include    sufficient     factual        information

concerning these individual(s) so that their identities may be

determined.



                                         13
Case 2:20-cv-03891-JS-AKT Document 8 Filed 11/19/20 Page 14 of 17 PageID #: 37



               Further,       Plaintiff     is    advised       that       a   deliberate

indifference claim based upon a defendant’s failure to protect

must include allegations that: (1) the plaintiff “is incarcerated

under conditions posing a substantial risk of serious harm, and

(2) that the prison official had a sufficiently culpable state of

mind.”      Morgan v. Dzurenda, 956 F.3d 84, 89 (2d Cir. 2020)

(internal quotation marks and citation omitted).                          Although prison

officials have an obligation to protect inmates from “substantial

risk of serious harm . . . [not] every injury suffered by one

prisoner       at    the   hands     of    another     .   .     .    translates        into

constitutional liability.”            Avincola v. Maldonado, No. 04-CV-3529,

2005 WL 3116760, at *1 (2d Cir. Nov. 22, 2005) (internal quotation

marks    and    citation      omitted).      “[A]      failure       to    protect     claim

encompasses an objective and a subjective prong.”                                  Sutton v.

Rodriguez, No. 18-CV-01042, 2020 WL 5504312, at *7 (S.D.N.Y. Sept.

8, 2020).        “A substantial risk of harm may be demonstrated by

allegations         that   prison   officials      knew    there       was     a    previous

altercation         between    a   plaintiff     and   his      attacker       or    that   a

plaintiff      has    identified     his    attacker       as   a    known     enemy     and

requested to be kept separate.”                  Sutton, 2020 WL 5504312, at *7

(citing Dublin v. New York City Law Dep’t, No. 10-CV-2971, 2012 WL

4471306, at *5 (S.D.N.Y. Sept. 26, 2012)).                      The subjective prong



                                            14
Case 2:20-cv-03891-JS-AKT Document 8 Filed 11/19/20 Page 15 of 17 PageID #: 38



requires that a plaintiff demonstrate that the defendant “has

knowledge that an inmate faces a substantial risk of serious harm

and [the defendant] disregard[ed] that risk by failing to take

reasonable measures to abate the harm.”          Parris v. New York State

Dep’t Corr. Servs., 947 F. Supp. 2d 354, 363 (S.D.N.Y. 2013)

(quoting Hayes v. N.Y.C. Dep’t of Corr., 84 F.3d 614, 620 (2d Cir.

1996)).

            Any Amended Complaint shall be clearly labeled “Amended

Complaint”, shall bear only the Case Number of the Consolidated

Action, 20-CV-3890(JS)(AKT), and shall be filed within thirty (30)

days from the date of this Order.           Plaintiff is cautioned that an

Amended    Complaint     completely     replaces      the   three   original

Complaints he filed.       Therefore, Plaintiff must include any and

all claims against any Defendant(s) he seeks to pursue in the

Amended Complaint, should he elect to file an Amended Complaint.



                                 CONCLUSION

            For    the    reasons     set     forth    above,   Plaintiff’s

applications to proceed in forma pauperis are GRANTED, and the

Complaints are CONSOLIDATED under Case Number 20-CV-3890(JS)(AKT).

The Clerk of Court is DIRECTED to: (1) consolidate these actions;

and (2) mark the cases assigned Case Numbers 20-CV-3889 and 20-



                                      15
Case 2:20-cv-03891-JS-AKT Document 8 Filed 11/19/20 Page 16 of 17 PageID #: 39



CV-3891 CLOSED.        Any future filings are to be docketed in Case

Number 20-CV-3890(JS)(AKT) only.

              Plaintiff’s    claims     against    the       Jail   are    DISMISSED

pursuant to 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b).                      Plaintiff is

GRANTED LEAVE TO FILE A SINGLE, CONSOLIDATED AMENDED COMPLAINT in

accordance with this Order against the County of Nassau and/or any

other proper defendant.           Any Amended Complaint shall be clearly

labeled “Amended Complaint”, shall bear only the lead Case Number

of     this     Consolidated      Action,      i.e.,        Case    Number     20-CV-

3890(JS)(AKT), and shall be filed within thirty (30) days from the

date of this Order.            Plaintiff is cautioned that an Amended

Complaint     completely     replaces    his    three       original      Complaints.

Therefore, Plaintiff must include any and all claims against any

Defendant(s) he seeks to pursue in the Amended Complaint, should

he elect to file an Amended Complaint.

              The Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that any appeal from this Order would not be taken in good faith

and therefore in forma pauperis status is DENIED for the purpose

of any appeal.        See Coppedge v. United States, 369 U.S. 438, 444-

45, 82 S. Ct. 917, 8 L. Ed. 2d 21 (1962).

              The Clerk of the Court is directed to mail a copy of

this    Order    to   the   pro   se   Plaintiff       at    the    Suffolk   County



                                        16
Case 2:20-cv-03891-JS-AKT Document 8 Filed 11/19/20 Page 17 of 17 PageID #: 40



Correctional Facility and to update his address in Case Numbers

20-CV-3889 and 20-CV-3891.


                                          SO ORDERED.

                                           /s/ Joanna Seybert
                                          JOANNA SEYBERT, U.S.D.J.

Dated:      November 19, 2020
            Central Islip, New York




                                     17
